EXHIBIT 10.2
 
*** Indicates a portion of the exhibit has been omitted based on a request for
confidential treatment submitted to the Securities and Exchange Commission. The
omitted portions have been filed separately with the Commission.

 
 
AMREP CORPORATION
Executive Incentive Compensation Program
For the Twelve Months ended April 30, 2012

 

 

  Michael Duloc Group: MEDIA SERVICES     Position: President and Chief
Executive Officer            $382,500    




   
Minimum
   
Goal
               
Operating Income………………………………………………………………..
    ***       ***  
Related Incentive Amount……………………………………………………….
  $ 0     $ 37,500                    
Net Revenue…………………………………………………………………….
    ***       ***  
Related Incentive Amount……………………………………………………….
  $ 0     $ 12,500  



1.  
Incentive Calculation.  Incentives attributable to the Operating Income and Net
Revenue Goals will be determined as follows:  If the Goal achievement is less
than Minimum, the Incentive amount will be zero.  If the Goal achievement is
between Minimum and Goal, the Incentive amount will be determined by
interpolation.  If the Operating Income or Net Revenue achievement is over Goal,
the Incentive amount for any Goal that is exceeded will be the Incentive amount
at Goal, plus an amount equal to the Goal amount multiplied by three (3) times
the percentage achievement over one-hundred percent (100%). If Minimum on either
Goal is not attained then the over-Goal multiplier, if applicable, will be one
(1) instead of three (3) for the other Goal.



2.  
Accounting.  Operating Income is the Group’s full-year "Earnings Before Interest
and Taxes (EBIT)" determined by generally accepted accounting principles and the
company's accounting policies, excluding pension expense, amortization of
customer contracts, currency translation gains and losses (FX variance), and
both capitalization and amortization of software development costs. Since
generally accepted accounting principles require the accrual of all expenses
applicable to the accounting period in question, all of the Executive's
Incentives will be deductions from Operating Income.



3.  
Acquisitions.  Notwithstanding the "Accounting" paragraph, acquisitions closed
during this fiscal year and any cost of funds used to make the acquisitions will
each be disregarded for Incentive calculation purposes.



4.  
Effectiveness.  This Plan is not effective until signed by the Executive, the
President of AMREP Corporation and the Chairman of AMREP Corporation.  This Plan
is not a contract of employment and does not guarantee continued employment for
any period.  None of the Incentive amounts specified in this Plan are earned
until April 30 of the year to which the Plan applies.  There will be no
Incentives paid for partial-year results upon the voluntary or involuntary
termination of the Executive's employment before year-end for any reason.



5.  
Company Discretion.  AMREP Corporation reserves the right to revise this Plan at
any time as a result of its determination, in its sole discretion, that a
significant change in circumstances or an unusual event has occurred that was
not anticipated when this Plan was signed.  Any Incentive amounts payable shall
be the sole responsibility of the Group employing the Executive.  This Plan will
be administered by AMREP Corporation, whose decisions with respect to any aspect
hereof, and whose determinations hereunder, shall be conclusive.





/s/ Michael P. Duloc
 
11/21/11  
 
/s/ Theodore J Gaasche
 
12/1/11
 
/s/ Edward Cloues II
 
12/1/11
Michael Duloc
 
Date
 
Theodore J Gaasche
 
Date
 
Edward Cloues II
 
Date
President & CEO
     
President & CEO
     
Chairman
   
Media Services
     
AMREP Corporation
     
AMREP Corporation
   




